BY THE COURT.
The answers.are responsive to the allegations, in the bill, and, uneontradicted,must betaken as true. The contradictory evidence to destroy their effect must more than balance the -oaths of the defendants. The evidence, instead of contradicting, -corroborates them.. The case does not challenge much favor in a court of equity. The complainant, who has squandered away all - the disposable means of his wife, and left her destitute for years,now asks to have a small sum that is due on a note in her possession, given for her money, and on which she -occasionally supplies herself .and child with necessaries, ordered to .be paid over to him under the pretence that the note is lost! But why come into' chancery? If he rely upon the mere loss of the note, he may recover in *a court of law. If his wife has the note, her possession is in [290 legal contemplation his. But, at any rate his hands are too foul to receive any aid in this court. The bill must be dismissed at' the ■complainant’s costs, saving to him what right he may have at law.